DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments that the prior art of record fails to teach the instant invention, the examiner respectfully disagrees.
Applicants have argued that the prior art fails to disclose a numerical value for DY or DX.  The examiner acknowledges that Baba (U.S. Patent Publication 2010/0053774), of record, fails to explicitly teach numerical values for DY or DX, however, given a trimmed lens having a radial value in an x-direction and a trimmed lens having a radial value in a y-direction, which is inherently smaller than the radial value in the x-direction, results in a ratio being less than 1.0.  Also, given the teachings of Baba, one of routine skill in the art, without undo experimentation, could design such a lens wherein the radial value in the y-direction is selected to satisfy the claimed ratio to be greater than 0.5.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “the trimming purpose and technical effect of Baba is different from that of the present invention”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (U.S. Patent Number 4,204,747) in view of Baba et al (U.S. Patent Publication 2010/0053774).
With regard to independent claim 1, although Imai teaches an optical imaging lens assembly comprising (Figure 1), sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis: a first lens (Figure 1, element defined by surfaces r1 and r2), having a refractive power (column 3, lines 40-60 data); a second lens (Figure 1, element defined by surfaces r3 and r4), having a refractive power (column 3, lines 40-60 data); a third lens (Figure 1, element defined by surfaces r5 and r6), having a refractive power (column 3, lines 40-60 data); and at least two subsequent lenses (Figure 1, elements defined by surfaces r6 and r7 and surfaces r8 and r9, respectively), each having a refractive power (column 3, lines 40-60 data), and satisfying the conditional expression TTL/f<1, as defined (column 3, wherein f=100 and TTL= total of distances and fB), Imai fails to teach such an optical imaging lens wherein an optical part of at least one of the lenses satisfies the conditional expression 0.5 < DY/DX < 1.0, as defined.  In a related endeavor, Baba et al teaches an optical imaging lens comprising multiple lenses (Figure 6) wherein an optical part of at least one of the lenses satisfies the conditional expression 0.5 < DY/DX < 1.0 (page 12, paragraph [0229] and Figure 58B, wherein by definition the lens is cut in the horizontal direction such that a maximum effective radius in the y-direction (up and down in the page) is smaller than the maximum effective radius in the x-direction (left and right on the page)), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens assembly, as taught by Imai, with the known technique of a D-cut lens, as taught by Baba et al, to remove unnecessary lens portions, provide a proper fit in a lens barrel and reduce weight of the optical system.
With regard to dependent claim 2, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fail to explicitly teach such an optical imaging lens assembly 0.5 < DT11Y/DT11X < 1.0, as defined.  However, it should be noted that Baba et al teaches an optical imaging lens comprising multiple lenses (Figure 6) wherein an optical part of at least one of the lenses has a maximum effective radius in the y-direction to be smaller than a maximum effective radius in an x-direction (page 12, paragraph [0229] and Figure 58B), wherein it would be routine in the design of the optical system to one of ordinary skill in the art to apply the well-known technique of a D-cut lens to the first lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens assembly, as taught by Imai, with the known technique of a D-cut lens, as taught by Baba et al, to remove unnecessary lens portions, provide a proper fit in a lens barrel and reduce weight of the optical system.
With regard to dependent claim 3, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, but fail to explicitly teach such an optical imaging lens assembly 0.5 < DT12Y/DT12X < 1.0, as defined.  However, it should be noted that Baba et al teaches an optical imaging lens comprising multiple lenses (Figure 6) wherein an optical part of at least one of the lenses has a maximum effective radius in the y-direction to be smaller than a maximum effective radius in an x-direction (page 12, paragraph [0229] and Figure 58B), wherein it would be routine in the design of the optical system to one of ordinary skill in the art to apply the well-known technique of a D-cut lens to the first lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens assembly, as taught by Imai, with the known technique of a D-cut lens, as taught by Baba et al, to remove unnecessary lens portions, provide a proper fit in a lens barrel and reduce weight of the optical system.
With regard to dependent claim 4, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fail to explicitly teach such an optical imaging lens assembly 0.5 < DT21Y/DT21X < 1.0, as defined.  However, it should be noted that Baba et al teaches an optical imaging lens comprising multiple lenses (Figure 6) wherein an optical part of at least one of the lenses has a maximum effective radius in the y-direction to be smaller than a maximum effective radius in an x-direction (page 12, paragraph [0229] and Figure 58B), wherein it would be routine in the design of the optical system to one of ordinary skill in the art to apply the well-known technique of a D-cut lens to the second lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens assembly, as taught by Imai, with the known technique of a D-cut lens, as taught by Baba et al, to remove unnecessary lens portions, provide a proper fit in a lens barrel and reduce weight of the optical system.
With regard to dependent claim 5, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 4, but fail to explicitly teach such an optical imaging lens assembly 0.5 < DT22Y/DT22X < 1.0, as defined.  However, it should be noted that Baba et al teaches an optical imaging lens comprising multiple lenses (Figure 6) wherein an optical part of at least one of the lenses has a maximum effective radius in the y-direction to be smaller than a maximum effective radius in an x-direction (page 12, paragraph [0229] and Figure 58B), wherein it would be routine in the design of the optical system to one of ordinary skill in the art to apply the well-known technique of a D-cut lens to the second lens, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical imaging lens assembly, as taught by Imai, with the known technique of a D-cut lens, as taught by Baba et al, to remove unnecessary lens portions, provide a proper fit in a lens barrel and reduce weight of the optical system.
With regard to dependent claim 6, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly further satisfying the conditional expression 0.2 < R1/f < 1.0, as defined (column 3, lines 40-60 data).
With regard to dependent claim 7, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 6, wherein Imai further teaches such an optical imaging lens assembly further satisfying the conditional expression 0.3 < (R5+R6)/f < 0.8, as defined (column 3, lines 40-60 data).
With regard to dependent claim 9, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly further satisfying the conditional expression 0.2 < (R3+R4)/(R3-R4) < 1.3, as defined (column 3, lines 40-60 data).
With regard to dependent claim 10, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly further satisfying the conditional expression 0.1 < (T12+T23)/(T34+T45) < 0.6, as defined (column 3, lines 40-60 data).
With regard to dependent claim 11, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly further satisfying the conditional expression 0.2 < CT5/(CT3+CT4) < 0.7, as defined (column 3, lines 40-60 data).
With regard to dependent claim 13, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly wherein half of a maximum field-of-view angle of the optical imaging assembly is smaller than 25° (Figure 1, wherein W=31° such that half the field-of-view angle is 15.5°).
With regard to dependent claim 14, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly wherein the first lens has positive refractive power (column 3, lines 40-60 data), and an object-side surface of the first lens is a convex surface (Figure 1, element r1 and column 3, data for r1).
With regard to dependent claim 15, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly wherein the second lens has negative refractive power (column 3, lines 40-60 data), and an image-side surface of the second lens is a concave surface (Figure 1, element r4 and column 3, data for r4).
With regard to dependent claim 16, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly wherein an object-side surface of the third lens is a convex surface (Figure 1, element r5 and column 3, data for r5), and an image-side surface of the third lens is a concave surface (Figure 1, element r6 and column 3, data for r6).
With regard to dependent claim 17, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai further teaches such an optical imaging lens assembly wherein the at least two subsequent lenses comprise a fourth lens and an image side of the third lens lenses (Figure 1, elements defined by surface r6 and r7) , and a refractive power of the fourth lens is a positive refractive power (column 3, lines 40-60 data).
With regard to dependent claim 18, Imai in view of Baba et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Imai fails to explicitly teach an electronic device comprising the optical imaging lens assembly.  However, it should be noted that Imai does teach the optical imaging lens assembly to be a part of a photographic lens system (column 1, lines 54-56) wherein the examiner’s position is that a photographic lens system may be either mechanical or electronic, such that it would have been obvious to one of ordinary skill in the art to use the optical lens assembly, as taught by Imai in view of Baba et al within an electronic device such as a personal device having a camera.

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed June 30, 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
24 October 2022